Citation Nr: 1735313	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) (hereinafter "an acquired psychiatric disorder"), to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision by the RO that denied claims for service connection for an acquired psychiatric disorder and sleep apnea.  

The Veteran was scheduled to testify before a member of the Board in a videoconference hearing to be held at the RO in Muskogee, Oklahoma.  Because the Veteran submitted a September 2012 request to withdraw the Board hearing request, the hearing request is considered withdrawn.  See 38 C.F.R. 20.704(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with an acquired psychiatric disorder.

2.  The Veteran was treated for depression during active service.

3.  The acquired psychiatric disorder is not etiologically related to the depression during service.

4.  The currently diagnosed acquired psychiatric disorder was not caused or worsened in severity by the service-connected diabetes.  

5.  The Veteran is currently diagnosed with sleep apnea.
6.  The Veteran did not have symptoms, complaints, or diagnoses of sleep apnea during service.

7.  The currently diagnosed sleep apnea is not related to service.

8.  The currently diagnosed sleep apnea was not caused or worsened in severity by the service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

2.  The criteria for service connection for sleep apnea, to include as secondary to diabetes, have not been met 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran in the development of the claims.  In June 2008, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2008 rating decision from which this appeal arises.  Further, the issue was readjudicated in an August 2009 Statement of the Case (SOC), and in November 2010, May 2012, and May 2014 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  Regarding the issue of service connection for sleep apnea, to include as secondary to service-connected diabetes, in March 2016, VA obtained a medical opinion report concerning whether the currently diagnosed sleep apnea was related to an in-service injury, event, or disease, to include service-connected diabetes.  In June 2014 and August 2009 VA obtained medical examinations concerning whether the currently diagnosed sleep apnea was related to an in-service injury, event, or disease, to include service-connected diabetes.  The medical opinion and examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2016 opinion report, when taken together with the August 2009 and June 2014 reports reflect that the VA examiners reviewed the record, considered the medical literature, and answered all relevant questions.
Regarding the issue of service connection for an acquired psychiatric disorder, to include secondary to service-connected diabetes, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2009 and a supplemental addendum in July 2009.  In accordance with the Board's October 2013 remand instructions, in March 2014 the Veteran was notified by the AOJ that he would be scheduled for a VA examination in connection with the issue on appeal.  A VA examination was scheduled for March 2014, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed/refused, without explanation, to report for the scheduled examination. 

The May 2014 SSOC informed the Veteran of the failure to report for the VA examination scheduled in March 2014 and asked him to notify the AOJ if he was willing to report to an examination and would like one to be rescheduled.  No response has been received from the Veteran indicating his willingness to report for an additional VA examination. 

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination and the Veteran has not offered a reason for his failure to report.  There is no indication in the record that the letter notifying the Veteran of the March 2014 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The AOJ confirmed the Veteran's current mailing address and none of the relevant correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2016).

Based on the above, the Board finds that the June 2009 VA examination and July 2009 addendum reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes.  The VA examiners, when taken together, personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, specifically addressed the symptoms and impairment, and rendered a medical opinion.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, sleep apnea and the acquired psychiatric disorder (no diagnosis or evidence of psychosis) are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for an Acquired Psychiatric Disorder

The Veteran has asserted that the current acquired psychiatric disorder is secondary to the service-connected diabetes.  Specifically, in a May 2008 statement, the Veteran advanced that the current depression was secondary to service-connected diabetes.

At the onset, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  VA treatment records reflect a diagnosis of depression, and June 2009 and July 2009 VA examiners diagnosed the Veteran with depressive disorder, not otherwise specified. 

As to direct service connection, the Board finds that the evidence of record conveys the current acquired psychiatric disorder was not related to an event, injury, or disease during service.  Although the October 1976 separation examination reflects that the Veteran had been treated for depression during service, at a July 2009 VA examination, the Veteran reported multiple post-service events, including divorce, financial decisions, and family issues that caused the current symptoms of depression.  The Veteran has always attributed the cause of the currently diagnosed acquired psychiatric disorder to a service-connected disability.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed depression to an event, injury, or disease in service.

After a review of all the evidence, both lay and medical, the Board finds that the acquired psychiatric disorder is not caused by or aggravated by the service-connected diabetes.  Evidence that is against finding that the acquired psychiatric disorder was caused or worsened by the service-connected diabetes includes the June 2009 and July 2009 VA examination reports.

In June 2009, the Veteran underwent a VA examination for an acquired psychiatric disorder.  At the VA examination, the Veteran reported a friend was killed during service in Vietnam, being divorced, attempted to kill himself three to four times in the past, and that his mental disorder generally caused problems at work.  Upon examination, the VA examiner assessed the Veteran had depressive disorder, not otherwise specified.  The VA examiner did not opine on whether the current acquired psychiatric disorder was related to service or service-connected diabetes.

In the July 2009 VA addendum report, the VA examiner considered the June 2009 examination results, interviewed the Veteran, and opined that the Veteran's current acquired psychiatric disorder was not related to diabetes because the onset of the current acquired psychiatric disorder predated the onset of diabetes.  The VA examiner did not find, and the Veteran did not report any worsening of the acquired psychiatric disorder due to service-connected diabetes during the examination.  Taken together, the VA examiners reviewed the medical evidence, considered a full and accurate medical history, considered the Veteran's lay statements, and answered the relevant questions; therefore, the Board finds these opinions highly probative.  Further, there is no other medical evidence of record that suggests a relationship between the current acquired psychiatric disorder and the service-connected diabetes.  
Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disorder or render a competent medical opinion on the questions of causation or aggravation due to service-connected diabetes because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  

Thus, the weight of the evidence is against a finding that the current acquired psychiatric disorder was incurred in or was otherwise caused by active service, or was caused or aggravated by service-connected diabetes.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for an acquired psychiatric disorder, including as secondary to service-connected diabetes; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran has asserted that the current sleep apnea was incurred in service, and is secondary to the service-connected diabetes.  Specifically, in a May 2008 statement, the Veteran advanced that his sleep apnea was secondary to service-connected diabetes.  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance.  Dorland's Illustrated Medical Dictionary, 118 (32nd ed. 2012).

At the onset, the Board finds that the Veteran currently has sleep apnea.  Private (medical) treatment records, including a sleep study report, reflect a diagnosis of sleep apnea in April 2005.

After a review of all the evidence, both lay and medical, the Board finds that sleep apnea is not related to a service injury, disease, or event.  The evidence that weighs against a relationship between sleep apnea and service consists of the absence of sleep apnea symptoms, diagnoses, or complaints during service, and the multiple VA examination reports.

The service treatment records appear to be complete, and complaints of sleep apnea symptoms would have been recorded had the Veteran sought treatment during service.  The Veteran sought treatment for a number of medical problems during service, including dizziness, joint pain, cramps, wrist problems, cysts, hernia, and depression.  As the Veteran was willing to seek medical treatment for internal symptoms such as a cramps, hernia, and dizziness, the Veteran would have also sought treatment for symptoms of a sleeping problem.  As a result, the absence of any other in-service complaint, finding, or reference to treatment for symptoms of a sleeping problem during service weighs against a finding that the Veteran incurred a sleeping problem in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In August 2009, the Veteran underwent a VA examination for sleep apnea.  At the VA examination, the Veteran reported not knowing how long he had sleep apnea, but that it was diagnosed around 2006.  The Veteran additionally reported being diagnosed with diabetes immediately after discharge from service, and has taken oral medication since 2005.  Upon examination, the VA examiner assessed that the Veteran had sleep apnea, but opined that the sleep apnea was less likely than not incurred in service or caused by the service-connected diabetes.  The VA examiner reasoned that the sleep apnea was more likely caused by the upper airway obstruction associated with soft tissue swelling in the oropharynx due to morbid obesity.  The VA examiner interviewed the Veteran, reviewed a full and accurate medical history, reviewed the claims file, and considered relevant diagnostic testing in the form of a sleep study.

In June 2014, the Veteran underwent a VA examination for sleep apnea.  At the VA examination, the Veteran reported trouble breathing during sleep in 1975 and being diagnosed with sleep apnea in 2005.  Upon examination, the VA examiner assessed that the Veteran had sleep apnea, but opined that the sleep apnea was less likely than not aggravated by the service-connected diabetes.  The VA examiner considered and agreed with the reasoning of the August 2009 VA examiner that the sleep apnea was more likely caused and aggravated by the upper airway obstruction associated with soft tissue swelling in the oropharynx due to morbid obesity.  The VA examiner noted that while diabetes is associated with obesity, and certain diabetic medications can cause weight gain, diabetes does not cause obesity.  The VA examiner interviewed the Veteran, reviewed a full and accurate medical history, reviewed the claims file, and considered relevant diagnostic testing in the form of a sleep study. 

VA requested supplement medical opinion to determine whether the sleep apnea was related to service, and whether the sleep apnea was caused by or aggravated by the service-connected diabetes.  In a March 2016 medical opinion, the VA medical expert assessed that the sleep was less likely than not incurred during service.  The VA medical expert reasoned it was common for a normal adult to have up to five apneic/hyponeic events per hour of sleep, and there was no documented complaint or symptoms of sleep apnea in the service treatment records.  The March 2016 VA medical expert also assessed that the Veteran had gained over 100 pounds since service separation, and that obesity was the most important risk factor for developing sleep apnea as well as causing diabetes.  The VA examiner further opined that the most likely cause of the Veteran's obesity was a overeating and a lack of exercise, and that most diabetic medication did not cause obesity in this case.  The VA medical expert reviewed the Veteran's files, answered all relevant questions, and considered a full and accurate medical history.  Taken together, the Board finds the VA medical opinions highly probative.  There is no competent medical opinion to the contrary of record.

After a review of all the evidence, both lay and medical, the Board finds that the sleep apnea is not caused by or aggravated by the service-connected diabetes.  As discussed above, the August 2009 VA examiner, June 2014 VA examiner, and the March 2016 VA medical expert all opined that the sleep apnea was not caused by or aggravated by the service-connected diabetes, and that the current morbid obesity was not caused by diabetes.  As discussed above, the Board has found these medical opinions to be highly probative.  Further, there is no other medical evidence of record that suggests a relationship between sleep apnea and the service-connected diabetes.  

Although the Veteran has asserted that sleep apnea was either caused or aggravated by diabetes or is otherwise causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system, and sleep apnea is a disorder diagnosed primarily on clinical findings and physiological testing, to include a polysomnography.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced or observed at any given time, he is not competent to opine on whether there is a link between sleep apnea and active service or service-connected diabetes on a causation or aggravation basis, because such a medical opinion requires specific medical knowledge and training. For these reasons, the Veteran's unsupported lay opinion is of no probative value. 

Thus, the weight of the evidence is against a finding that sleep apnea was incurred in or was otherwise caused by active service, or was caused or aggravated by service-connected diabetes.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea, including as secondary to service-connected diabetes; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected diabetes, is denied.

Service connection for sleep apnea, to include as secondary to service-connected diabetes, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


